Citation Nr: 0211890	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-09 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant served in the United States Army National 
Guard.  He had active duty for training (ACDUTRA) from 
January 1979 to June 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO).  

In his substantive appeal, VA Form 9, received in April 2000, 
the appellant indicated that he desired a hearing.  In 
correspondence received in January 2001, the appellant 
indicated that he no longer desired a hearing.  Thus, the 
hearing request is considered withdrawn.  38 C.F.R. § 20.704 
(2001).  


FINDING OF FACT

The reliable evidence does not show that a back disorder, to 
include arthritis or scoliosis of the spine, is related to 
service.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A.  §§101(24), 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the appellant complained of 
low back pain in March 1979.  Treatment records note his 
report of pain after lifting a duffel bag off of a locker.  
The appellant complained of radiating pain.  The assessment 
was pulled muscle of the low back (muscle region).  On March 
16, 1979, there was an assessment of a herniated disc.  On 
March 19, 1979, a neurological examination disclosed no 
neurological deficit and the assessment was acute back 
strain.  The June 1979 separation examination report shows 
that his spine and musculoskeletal system were normal.  His 
physical capacity was assigned a profile of "1."  

In a May 1983 report of medical history in association with a 
Guard quadrennial examination, the appellant denied having or 
having had recurrent back pain.  

A May 1985 Guard quadrennial report of examination shows that 
the spine and musculoskeletal system were normal.  His 
physical capacity was assigned a profile of "1."  

Private medical records dated from October 1988 to December 
1997 reflect treatment for a back disorder.  X-ray 
examination in October 1988 revealed idiopathic scoliosis.  A 
September 1994 report notes the appellant's reported history 
of low back pain since July 1988 after lifting a heavy item 
at work.  The diagnoses included degenerate disc with 
decreased signal intensity and bulging of the annulus 
fibrosity at L4-L5, and right L5-S1 radiculopathy.  

A February 1989 Guard quadrennial examination report shows 
that the spine and musculoskeletal system were normal.  On 
the accompanying medical history he denied having or having 
had recurrent back pain.  

A November 1992 Guard quadrennial examination report shows 
that his spine and musculoskeletal system were normal.  On 
the accompanying medical history, he denied having or having 
had recurrent back pain.  

National Guard records show that the appellant was given a 
permanent physical profile in August 1994.  The diagnoses 
were degenerative disc disease at L4-5 and right L5 and S1 
radiculopathy.  

Social Security Administration records reflect that the 
appellant was determined to be disabled as of April 1996.  
Treatment for a back disorder was noted to have been 
initiated in 1988.  Disorders listed include bilateral 
radiculopathy at L4-L5 and L5-S1 disc level and herniated 
discs.  

On VA examination in January 1999, the examiner stated that 
he had reviewed the claims folder.  The appellant reported a 
history of injuring his back lifting the tailgate of a 21/2-ton 
truck during service.  X-ray examination of the lumbar spine 
was noted to be normal.  The diagnosis was low back pain 
syndrome.  

In his substantive appeal, VA Form 9, received in April 2000, 
the appellant stated that he injured his back during service 
lifting a duffel bag.  He conveyed that he did not complain 
of back pain while on ACDUTRA in order to remain in service. 

In a July 2000 statement from a fee-basis examiner, Dr. 
Juarbe listed the diagnoses to include lumbar sprain, 
bilateral radiculopathy.  The examiner stated the appellant 
suffered from a chronic back condition as a result of trauma 
received in 1979.  He indicated that a back condition was 
related to service.  

VA outpatient treatment records, received in August 2001, 
show the appellant's reported history of lumbar spine trauma.  
A July 2001 record contains a diagnosis of degenerative joint 
disease of the spine.  

On VA examination in February 2001, the examiner stated that 
he reviewed the C-file.  The appellant was described as a 
poor historian.  The appellant reported that he had injured 
his back during service when he fell backwards after lifting 
objects.  He reported that the first time he went to a doctor 
for his low back disorder after separation was in 1988.  The 
report of examination notes that an adequate physical 
examination could not performed because the appellant was 
claiming severe pain.  The examiner stated that although he 
had arrived in a wheelchair he stood up and transferred 
himself to the office stretcher.  The report notes that the 
appellant claimed severe pain upon flexion of the knees and 
tried to keep the knee extended, claiming it alleviated the 
pain.  The examiner stated that this was the opposite of 
normal, noting that extension of the knees was a painful 
maneuver for an individual with an acute radiculopathy and 
severe discogenic disease.  The diagnosis was discogenic 
disease at L4-L5, with radiculopathy, scoliosis, and 
degenerative joint disease.  The report of examination notes 
that before the examination, the appellant had been observed 
joking in the hallway with other veterans, with a pain free 
expression on his face.  

In conclusion, the examiner stated that the back injury he 
had sustained during service in 1979 was acute and 
transitory, and resolved without treatment.  He added that 
the conclusion was supported by the fact that the first time 
that there was documented treatment for a low back condition 
was in 1988.  The examiner opined that the appellant's 
current back disorder was not secondary to what was diagnosed 
as an acute back trauma in 1979 during ACDUTRA.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the October 1999 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the April 2000 statement of the case and the 
January 2002 supplemental statement of the case.  The Board 
concludes that the discussions in the October 1999 rating 
decision and in the statement and supplemental statement of 
the case, which were all sent to the appellant, informed him 
of the information and evidence needed to substantiate the 
claim.  In addition, by letter dated in April 2002, the 
appellant was advised of the procedures by which to submit 
additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, __ 
Vet.App. __, __ No. 01-997, slip op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that the 
appellant was afforded an opportunity to present evidence and 
argument in support of his claims.  There are VA examinations 
and opinions of record, as well as VA and private treatment 
records.  38 C.F.R. § 3.326(b).  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The appellant asserts that a back disorder is a result of 
service.  Specifically, he claims that an inservice injury 
resulted in a current back disorder.  

In order to establish service connection, the evidence must 
show that the appellant has a current disability related by 
competent evidence to service.  Despite the appellant's 
various accounts of inservice injury to his back, to include 
lifting the tailgate of a truck and falling backwards, 
service medical records show that he injured his back in 
March 1979 after reportedly lifting a duffel bag.  

The initial post service treatment records showing treatment 
for a back disorder are dated in 1988, nine years after 
service.  The Board notes that the appellant has reported 
that he injured his back at work in 1988.  The post service 
treatment records include diagnoses of discogenic disease at 
L4-L5, with radiculopathy, scoliosis, and herniated discs.  
While the appellant has related the post service diagnoses to 
service, his opinion is not competent.  The appellant is not 
a medical professional and his statements do not constitute 
competent medical evidence.  Generally, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

There is a conflict in the competent evidence.  The February 
2001 VA examiner stated that the inservice injury was acute 
and transitory and had resolved.  The July 2000 private 
opinion stated that a chronic back condition was related to 
the inservice injury in 1979.  The Board finds the February 
2001 report to be more reliable.  Specifically, there is no 
indication that the July 2000 examiner reviewed the C-file.  
The Board notes that he indicated that the appellant had a 
chronic back condition but failed to provide a diagnosis.  In 
addition, his opinion is based on a history reported by the 
appellant.  See LeShore v. Brown, 8 Vet App 406, 409 (1995).  
Based on the reasons stated above, the Board finds that July 
2000 opinion to have little probative value and places 
reliance on the February 2001 opinion.  More specifically, a 
herniated disc was suspected during service.  However, the 
appellant was referred for further evaluation.  On March 19, 
1979, there were no neurological deficits and the diagnosis 
was changed to acute strain.  More importantly, the June 1979 
examination and the May 1985 service department examination 
disclosing a normal spine, musculoskeletal system, and 
neurologic system factually support the VA opinion that the 
inservice incident was acute and resolved.  The SSA records 
also support the conclusion of a remote post-service onset.  

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

To the extent that the appellant had a back injury during 
service, the VA examiner specifically stated that it had 
resolved and that a current back disorder was not related to 
the injury.  Based on such objective evidence, the Board 
concludes that the inservice back injury was acute, resolved 
and did not result in chronic disability.  Any lay assertion 
that a current back disorder is related to service is not 
competent.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
opinion of Dr. Juarbe is contradicted by the more probative 
evidence and is unreliable.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  


ORDER

Service connection for a back disorder is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

